Fish, J.
1. Where a criminal recognizance has been duly forfeited and a scire facias has been issued, the sureties have until the State case against the principal has been called at the next term to produce him to answer the charge against him. Boswell v. Colquitt, 73 Ga. 63. If they fail then to produce him, and show no sufficient excuse or reason for not doing so, it is proper and lawful for the court to enter against them a judgment absolute upon the scire facias.
2. There was, in the present case, no error in overruling the certiorari.

Judgment affirmed.


All the Justices concurring.